DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner appreciates the Applicant’s efforts to correct the previous objections to the drawings, specification, and claims.  The previous objections to the drawings have been withdrawn; however, issues still remain as discussed below.  The Examiner urges the Applicant to carefully review any future submissions to insure they do not contain any informalities or raise issues under 35 USC 112 such as discussed below.  
All references to the Specification below pertain to the marked-up version submitted on January 25, 2021 and references to the claims pertain to the marked-up version submitted on January 26, 2021.
The previous rejection has been modified to address the amendments made.
Specification
The disclosure is objected to because of the following informalities:
PAGE 21:
Replace “610e” with --(610e or 610f)--.  
Delete “a sixth resistor 610f”.

Replace “an isolated contact form C” with --isolated form C contacts--.  
PAGE 27:
Delete “[076]”.  
Furthermore, subsequent paragraph numbers 77-140 should be amended to 76-139, respectively.
PARAGRAPH 80, 
Before “said fifth” insert --and--.  
Delete “and said sixth resistor 610f”.
PARAGRAPH 82:
Delete “said fourth capacitor 614d and”.
PARAGRAPH 87:
 Replace “610f” with --610e--.
Delete “said fifth diode 612e,”.
Delete one instance of “said inductor 618a,”.
Delete “said one or more switches 620,”.
Replace “said isolated contact form C 624” with --said isolated form C contacts 624 comprising one or more switches 620”.
Delete one instance of “said LED 626”.
PARAGRAPH 100:

PARAGRAPH 121:
Replace “comprises” with --comprise--.
Delete “one or more switches 620,”.
Replace “an isolated contact form C 624” with --isolated form C contacts 624 comprising one or more switches 620”.
Before “a first terminal 616a” delete “a diode bridge comprising”.
Replace “610f” with --610e--.
Replace “contact form C 624 comprises” with --form C contacts 624 comprise--.
PARAGRAPH 133:
Replace “640d/” with --A fourth header connector 604d--.
PARAGRAPH 139:
Replace “510 comprises” with --510 comprise--.
Delete “one or more switches 620,”.
Replace “an isolated contact form C 624” with --isolated form C contacts 624 comprising one or more switches 620”.
Replace “contact form C 624 comprises” with --form C contacts 624.
Appropriate correction is required.
Claim Objections
Claims 1, 14, 18, 19, 22, and 23 are objected to because of the following informalities:  
CLAIM 1:
In line 4, delete “a”.
In line 11, replace “comprises” with --comprise--.
In line 14, replace “one or more switches, an isolated contact form C” with --isolated form C contacts comprising one or more switches,--.
In line 18, replace “comprise” with --comprises--.
Delete lines 30 and 31.
In line 39, before “comprise” insert --further--.
In line 39, replace both instances of “suppression” with --monitoring--.
In lines 40 and 41, after “terminal” insert --of said diode bridge--.
In line 46, replace “contact form C comprises” with --form C contacts comprising--.
Delete final lines 53 and 54.
CLAIM 14:
In line 2, replace “comprises” with --comprise--.
In line 6, replace “comprise” with --comprises--.
CLAIM 18:

CLAIM 19:
In line 4, delete “a”.
In line 11, replace “comprises” with --comprise--.
In line 14, before “one” insert --and--.
In line 15, replace “comprise” with --comprises--.
In line 34, before “comprise” insert--further--.
In line 34, replace both instances of “suppression” with --monitoring--.
In line 35, replace “said” before “second” with --a--.
In line 35, after “terminal” insert --of said diode bridge--.
In line 36, replace “said” before “fourth” with --a--.
In line 36, after “terminal” insert --of said diode bridge--.
CLAIM 22:
In line 2, replace “comprises further comprises” with --wherein said form C contacts further comprise--.
Delete lines 3 and 4 since they contain limitations that are specific to Figure 6 and not Figure 7 to which the limitations of claim 1 are specific to.  
CLAIM 23:
In line 11, replace “comprises” with --comprise--.
--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 7, claim 1 from which claim 7 depends recites limitations that are specific to the embodiment as seen in Figure 7 of the specification.  Figure 7 of the specification is limited to a single phase configuration while Figure 6 of the specification is limited to a multi-phase configuration.  Therefore, any attempt to define the limitations of claim 7 as a multi-phase configuration contradicts the teaching of the specification.  This inconsistency between the claims and the 
CLAIM 7:
In line 2, delete “either”.
In line 3, delete “or a multi-phase configuration”.
In line 6, replace “;” with --.--.
Delete lines 7-15.
In re Claim 14, claim 1 from which claim 14 depends recites limitations that are specific to the embodiment as seen in Figure 7 of the specification.  The limitations presented in at least lines 10-22 and lines 31-37 of claim 14 are specific to Figure 6 and contains limitations that are mutually exclusive from the features presented in Figure 7 and Claim 1 and not described in the specification as being combined together.  This inconsistency between the claims and the specification raises an issue of indefiniteness.  For the purpose of examination, the aforementioned limitation will be interpreted as follows: claim 14 will be treated as an independent claims with lines 1-10 of claim 1 amended to the beginning of claim 14.  
Claims 15 and 16 are rejected due to their dependence on claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2014/0126092) in view of Bandel (9,748,764) and Breece (4,616,286).
In re Claim 23, Alexander teaches an adapter system for protection of electronics from voltage spikes induced on connected wires (paragraph 13), wherein: said adapter system as seen in Figures 1-3 comprises an enclosure (10, paragraph 14), a power line connector 26 connected to a power line (paragraph 15), a neutral line connector 28 connected to a neutral line (paragraph 15), and suppression elements (20 and 32, paragraphs 17 and 19); said suppression elements comprising a PCB header (16, paragraphs 14-15) with a number of connectors (remaining connectors as seen in Figures 1-3 that are not 26 or 28), a fuse (24, 
Furthermore, the header 16 of Alexander has a number of pins that are surrounded by an outer body as seen in Figure 1.  The header 16 of Alexander differs from connector 104 of the instant invention as seen in Figures 1 and 3 in that the outer body is not shaped to form “sockets” around each pin.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alter the shape of the header 16 outer body of Alexander to form “sockets” around each pin in order to create a shape that would require a female connector 18 for connecting the adapter to a load to be protected to be of a similar specific, exclusive shape to insure that only a proper female connector is used as a matter of safety or commercial gain, and since it has been held that changing the shape of a prior art device requires only routine skill in the art.  In re Dailey,
Alexander does not teach a diode bridge, an inductor, a capacitor, or one or more switches as claimed.
Bandel teaches that a diode bridge 142 can be provided between a power line 34 and neutral line 38 (col 3 lines 40-46) to output a DC signal to an LED 42 to indicate when a surge suppressor 122 connected between said power line and neutral line has failed (col 6 lines 35-60).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a diode bridge between the power and neutral lines and lamp 14 of Alexander as taught by Bandel since it would provide a more consistent DC signal to the lamp and provide additionally power limiting to protect the lamp 14.
Breece teaches a surge suppression circuit as seen in Figure 9 that comprises a varistor 14 and diodes 12 (3 lines 30-40) as similarly taught by Alexander.  Breece further teaches including an inductor 20 and capacitor 10 to limit high frequency transients with a reduced capacitance while preventing the varistor 14 and diodes 12 from activating during brief transients (col 3 line 45 - col 4 line 15 and col 6 line 60 - col 7 line 3).  Breece also teaches including a passive switch in the form of a gas tube 16 that switches from nonconductive to conductive after the varistor 14 and diodes 12 have been conducting for a period and allows the varistor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the inductor and capacitor as taught by Breece in order to limit short transients with limited capacitance and prevent the varistor 32 and diodes 20 of Alexander from activating unnecessarily.  It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the passive switch 16 as taught by Breece in order to prevent the varistor 32 and diodes 20 of Alexander from conducting surge events for too long.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1, 3, 4, 6, 8-12, 17-19, 21, and 22 are allowed provided the above informalities are addressed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/6/21

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836